August   5,    1971


Honorable Cecil M. Pruett                   Opinion     No. M-921
County Attorney
Hutchinson County Courthouse                Re:    Construction  of House Bill
Borger, Texas 79007                                384, Acts 62nd Leg., R.S.
                                                   1971, Ch. 622, p. 2019, re-
                                                   lating to the compensation,
                                                   expenses and allowances  of
                                                   certain officers and em-
                                                   ployees.
DearMr.     Pruett:

        Your request      for an opinion        on the above   subject   matter
asks   the following      questions:

              "Question     No.~ 1

             "Does Section 8 of H.B. 384 repeal that part
       of Article 2338-7 which provides   that the com-
       pensation  of the Judge of the Court of Domestic
       Relations  in Hutchinson County shall be the same
       as that allowed other district   judges?

               "Question    NO.   2

              "Does Section 7(4) of H.B. 384 exclude the
        Judge of the Court of Domestic Relations    of
        Hutchinson   County, so that  it will not apply to
        compensation   of such Judge?

                "If the answer to the above question No. 1
          is ‘NO’ or to the above question No. 2 is 'Yes',
          then the following  questions are immaterial.

               "Question    No.   3




                                            -4495-
Honorable   Cecil      M. Pruett,       Page   2      (M-921)


             "Is H.B. 384 effective   as of August 30, 1971,
       except as to salaries,   expenses,  and allowances
       paid beginning  January 1, 1972?




             "Question      No. 4

             "In the event Section No. 8 repeals the pro-
       vision for the Judge of the Court of'.Domestic Re-
       lations to receive the same salary as the district
       judge, then what would be the minimum which he can
       be paid under provisions   of Section 1 of H-8. 384--
       $20,000. or $22,000. per year?

             "Question      No.     5

             "In the event the Commissioners   Court should
       fix the compensation   of the Judge of the Court of
       Domestic Relations   under.H.B.  384, may the Com-
       missioner's  Court fix the salary for the remainder
       this year, beginning   September  1, 1971, ~without
       advertising  as set out in Section 2(a) and Section                6
       of H.B. 384?"

      Section 7 of House Bill 384, Acts 62nd Deg., R.S. 1971,
Ch. 622, p. 2019 (codified in Vernon's as Article 3912k, Vernon's
Civil Statutes), provides  in part:

             "Sec.      7. Nothing   in this Act applies        to com-
       pensation,       expenses,  or allowances of:

             I,. . .


             "(4) judges of all courts of record and all
       justices of the peace, and presiding    judges of
       commissioners   courts in counties having a population
       of 1,700,OOO or more, according    to the last preceding
       Federal census."




                                                   -4496-
Honorable   Cecil   M. Pruett,   page   3     (M-921)


       The' "Court of Domestic Relations   in and for Hutchinson
County" is a court of record.     Article V, Section 1, Texas Con-
stitution: Article 2338-7, Vernon's Civil Statutes: Jordan v.
Crudqinton,   231 S.W.2d 641 (Tex.Sup. 1950).    Therefore,   the pro-
visions of House Bill 384 are not applicable     to the Judge of the
Court of Domestic Relations    in and for Hutchinson   County.   In
view of our answer to this question,     it is unnecessary   to answer
your remaining questions.

                                 SUMMARY

                   The provisions   of House Bill 384, Acts 62nd
             Leg.. R.S. 1971, Ch. 622, p. 2019, are not appli-
             cable to the Judge of the Court of Domestic Re-
             lations in and for Hutchinson    County, since judges
             of courts of record are specifically    excluded
             by the provisions    of Section 7 of House Bill 384.


                                              V?     truly   yours,




                                                             neral    of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Ben Harrison
Jack Sparks
S. J. Aronson
Sam McDaniel

MF.ADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant
                                            -4497-